 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 355 NLRB No. 58 
334 
Environmental Maintenance Solutions, Inc. 
and
 Local 
Union 966, International Brotherhood of Team-
sters, Petitioner 
 Environmental Maintenance Solutions, Inc. 
and
 Pedro Valenzuela Castillo.  
Cases 2ŒRCŒ23211 
and 2ŒCAŒ38340 
July 30, 2010 
DECISION, ORDER, AND CERTIFICATION 
OF REPRESENTATIVE 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER AND PEARCE On August 24 and 25, 2007, pursuant to a Stipulated 
Election Agreement, an elec
tion was conducted in a unit 
of the Employer™s cleaning technicians.  The tally of bal-

lots showed 28 votes for the Petitioner and 15 against, 
with 6 challenged ballots.  Fifty-eight employees were 
eligible to vote.  The Employer filed timely objections to 

the conduct of the election. 
On August 28, 2008, Administrative Law Judge Elea-
nor MacDonald issued th
e attached decision.
1  The Em-
ployer and the Union filed exceptions, supporting briefs, 
and answering briefs.  The Employer also filed a reply 
brief. 
The Board has delegated its 
authority in this proceed-
ing to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge™s rulings, findings,
2 and conclusions,
3 to 
                                                          
 1 Following the election, the Regional Director issued a Report on 
Objections sustaining Employer Objec
tion 6, which alleged that the late 
opening of the polls on the second day of the election may have af-

fected the election results. The Regi
onal Director concluded that the 
late opening may have disenfranc
hised nine employees who did not 
vote and, when combined with the si
x challenged voters, this may have 
affected the election.   
On January 9, 2008, in an unpub
lished Order, the two sitting mem-
bers of the National Labor Relations Board remanded the case to the 

Regional Director to determine th
e eligibility of the six challenged 
voters.  The Board stated that if th
e number of eligible challenged vot-
ers, plus the 9 employees who di
d not vote exceeded the Union™s 13-
vote victory margin, the election shoul
d be set aside.  Having consid-
ered the matter, as a three-member panel, we reaffirm this earlier deci-
sion to remand the case. 
Subsequent to the election, the General Counsel issued a complaint 
alleging that the Employer had violat
ed Sec. 8(a)(1) and (3) of the Act 
by discharging employees Jorge 
Donoso and Pedro Valenzuela for 
concerted and union activ
ities and by informing their employees that 
the two had been discharged for trying to unionize the Company. 
Upon remand, the Regional Director
 ordered the representation and 
unfair labor practice cases consolidated, and assigned them to an ad-
ministrative law judge for a h
earing, rulings, and decision. 
2 The Union has excepted to some of the judge™s credibility findings. 
The Board™s established policy is not
 to overrule an administrative law 
judge™s credibility resolutions unless 
the clear preponderance of all the 
relevant evidence convinces us that they are incorrect. 
Standard Dry 
adopt the recommended Order, 
and to issue a Certifica-
tion of Representative. 
The judge dismissed the unfair labor practice com-
plaint and rejected the 
Employer™s objections. 
ORDER The recommended Order of the administrative law 
judge is adopted and the complaint is dismissed. 
CERTIFICATION OF REPRESENTATIVE 
IT IS CERTIFIED
 that a majority of the valid ballots have 
been cast for Local Union 966
, International Brotherhood 
of Teamsters and that it is the exclusive collective-
bargaining representative of 
the employees in the follow-
ing appropriate unit: 
 All full-time and regular part-time cleaning technicians 

employed by the Employer at and out of its facility at 
199 Tompkins Avenue, Pleasantville, New York, but 
excluding all  other  employees  including  office  cleri-

cal employees, guards, professional employees and su-
pervisors, as defined in the Act. 
                                                                                             
 Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 
1951).  We have carefully examined the record and find no basis for 
reversing the findings. 
Specifically, we find no basis to reverse the judge™s discrediting of 
certain testimony of the Employer™s observer, Carol Bufo, regarding 
Employer Objection 4, which alle
ged that the Boar
d agent compro-
mised the integrity of the election by
 allowing employees to loiter near 
the polls.  In adopting the judge™s credibility finding, we do not rely on 
the judge™s statement that Bufo ne
ver explained how she could ascer-
tain that five employees were in the supply room if, as she testified, 
they entered the room without her 
knowledge.  Instead, we rely on the 
judge™s findings that Bufo™s testimony was not credible as to this point 

because she neither named the employ
ees who entered the supply room 
nor stated that they compromised th
e secrecy of the ballot by observing 
how other employees voted. 
3 We agree with the judge in finding no merit in Employer Objection 
6, which alleged that the late opening
 of the polls on the second day of 
the election affected the election™s 
outcome.  In doing so, we do not 
rely on the judge™s finding that no 
eligible voters arrived to vote be-
tween the scheduled and actual time
s for the opening of the polls.  
Instead, we adopt the judge in sustaining the challenges to three ballots.  
Based on this finding, we conclude
 that the total of unopened ballots 
(3) and eligible nonvoters (9) coul
d not overcome the Union™s 13-vote 
margin of victory.  
Celotex Corp
., 266 NLRB 802, 803 (1983).  Ac-
cordingly, we shall issue a Certification of Representative. 
 ENVIRONMENTAL MAINTENANCE SOLUTIONS
 335
Olga C. Torres, Esq., 
for the General Counsel.
 Margit Reiner, Esq., 
for the Regional Director. 
Stuart Weinberger, Esq. (Goldberg & Weinberger), 
of New 
York, New York, for the Employer-Respondent. 
Christopher Gant, Esq, (Kenne
dy, Jennik & Murphy, P.C.), 
of Cresskill, New Jersey, for the Petitioner. 
DECISION* STATEMENT OF THE 
CASE ELEANOR MACDONALD
, Administrative Law Judge.  This 
case was heard in New York, New York, on June 10, 11, 12, 13 
and 18, 2008.  The complaint alle
ges that Respondent, in viola-
tion of Section 8(a)(1) and (3) of the Act, discharged Jorge 

Donoso and Pedro Valenzuela 
for concerted and union activi-
ties and informed employees that
 Donoso and Valenzuela were 
discharged because they tried to bring a union into the com-
pany.  Respondent denies that it 
has engaged in any violations 
of the Act.
1  An Order consolidating the unfair labor practice 
case with the representation case provided for the determination 
of challenged ballo
ts and objections. 
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the parties on July 24, 2008, I make the following
2 FINDINGS OF FACT
 I.  JURISDICTION
 Respondent, a New York corporation with an office and 
place of business located at 
199 Tompkins Avenue, Pleasant-
ville, New York, is engaged in the provision of data center 
cleaning services to commercial 
customers.  Annually Respon-
dent provides services in exce
ss of $50,000 to its commercial 
customers in New York State which customers themselves are 
directly engaged in interstate
 commerce.  Respondent admits, 
and I find, that it is an employer engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act, and that 
                                                          
 * Correction has been made according to an errata issued on Septem-
ber 12, 2008. 
1 At the hearing and in its brief, Respondent objected, on the basis of 
Sec. 10(b) of the Act, to the granting of the General Counsel™s motion 

to amend par. 10, the conclusory paragraph of the complaint.  Par. 7 of 
the complaint alleges that Respondent discharged employees because 
they engaged in concerted activities 
and because it believed that they 
engaged in union activities.  Par. 
8 alleges that Respondent informed 
employees that employees were discha
rged because they tried to bring 
a union to the company.  Par. 9 a
lleges that Respondent discriminated 
against employees in violation of Sec. 8(a)(1) and (3) of the Act based 
on conduct described in par. 7.  As 
originally drawn, par. 10 alleged a 
violation of Sec. 8(a)(1) of the Act 
based on par. 8.  This was amended 
to allege that the conduct describe
d in pars. 7 and 8 violated Sec. 
8(a)(1) of the Act.  Respondent does not allege that the charges herein 
were filed more than 6 months after the alleged occurrence.  Respon-
dent™s objection to the amendment of par. 10 is without merit. 
2 The record is hereby co
rrected so that at p. 7, L. 14, and thereafter 
in the record the numbers 881 should read ﬁ8(a)(1)ﬂ; at p. 190, L. 15, 
the question should read ﬁand were there any obstructionsﬂ; at p. 323, 

L. 15 and thereafter, the correct spelling of the name is Xavier Zapata; 
p. 326, L. 25, should read ﬁit would start on the 24th, ending the 29thﬂ; 
p. 328, LL. 2 and 3, the correct date is June 29th. 
Local Union 966, International 
Brotherhood of Teamsters is a 
labor organization within the m
eaning of Section 2(5) of the 
Act.   
II.  ALLEGED UNFAIR LABOR PRACTICES
 A.  Background 
Mark Vacirca is the president of
 Respondent.  Chris Vitale is 
the vice president. Marisa Pawe
ll is the operations manager.  
Xavier Zapata was the opera
tions manager during the time 
relevant to the instant case.
3 The company™s business consists of offering specialized 
cleaning services for computer 
locations.  A typical job in-
volves dusting and wiping down computer equipment, lifting 

floor tiles to clean spaces under the floor, mopping, vacuuming, 
buffing floors, and washing window
s.  The employees at issue 
herein, called cleaning technici
ans, do not have fixed work 
schedules; they work jobs that may begin in the morning, after-
noon, or evening, and they work 
weekdays and weekends as the 
company requires.  The technicians report for work to the facil-
ity, usually referred to as the warehouse, where they load vans 
with the required equipment and supplies and then drive to 
work locations in New York State and out of State. 
The unrebutted testimony of Pa
well shows that technicians 
are supposed to bring their food when they report to work, that 
they are supposed to eat at the work location and they are not to 
leave the jobsite until the work is completed. 
The witnesses described various ways in which technicians 
can learn when they are scheduled to work.  While present at 
the warehouse a technician can lo
ok at the schedule for the next 
day and see whether his or her 
name is on the schedule and for 
what time and what jobs.  Sometimes management will call the 
technician at home or on a cell phone and leave a message with 
a reporting date and time for work; these calls are usually 
placed by Pawell or Zapata.  If an employee asks to be taken 
off the work schedule for a number of days he must call in and 
request a job when he is ready to accept more work. 
B.  Concerted Activities 
Jorge Donoso Jorge Donoso began working for the company in December 
2006.  Donoso testified that he 
was paid the minimum wage for 
travel time from the warehouse to 
the work locations and that 
he received his regular hourly wage
 for actual working time.  In 
April or May 2007, Donoso asked Zapata to explain the pay 
system and a meeting ensued where he discussed his pay with 
Zapata, Vacirca, and Pawell.  The discussion showed that 
Donoso™s pay check was short $23.60.  According to Donoso 
the company offered him a check for $40 which he refused.  As 
a result of this meeting Vacir
ca agreed that Donoso would be 
paid $9.50 per hour for both travel and work time. 
Donoso said that he discussed with his coworkers the fact 
that he believed the company had an unjust method of paying 
its employees and he told th
em about the agreement with 
Vacirca and showed them his payc
heck.  At some point Pawell 
called him to the office and asked why he had shown his pay-
                                                          
 3 Zapata is also referred to as Jamal and Eusebio. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 336 
check to other employees.  At
 some unspecified time Donoso 
called Local 32BJ and left his 
name and number with a secre-
tary.  No one from Local 32BJ returned his call so Donoso and 
coworkers Pedro Valenzuela a
nd Odalis Franco decided to 
write a petition requesting the company to adopt better terms 
and working conditions.  The petition was drafted in Spanish 
and Franco translated it into E
nglish.  Donoso, 
Valenzuela, and 
Franco signed the petition.  During their meal breaks and other 
breaks the three employees showed the petition to their fellow 
employees and solicited their signatures.  Donoso placed this 
activity as occurring 2 months be
fore his last day of work 
which he said was between J
une 20 and 23, 2007.  Thus, the 
preparation and circulation of 
the petition would have occurred 
in April 2007. Odalis Franco has been employed by Respondent since 2001.  
Franco testified that he typed the petition from a handwritten 
sheet given to him by Donoso.  Franco brought the petition to 
work so that others could sign it
.  After he had collected some 
signatures he gave the petition to
 Valenzuela.  Franco placed 
these events in the month of Ju
ne 2007.  Franco testified that 
after he stopped seeing Donoso 
and Valenzuela at work he 
telephoned Donoso to ask why he 
was not working and to give 
him the petition.   
Donoso testified that his last 
day of work was sometime be-
tween June 20 and 23, 2007.  Donos
o stated that when he came 
back to the warehouse after completing his job that day his 
name was not on the work order for the next day.  After this, 
Donoso called Zapata and asked 
whether he had any work the 
following day.  Zapata replied that there was no work.  The 
next day, Donoso testified, he
 called Zapata again and asked 
whether he had any work and ag
ain Zapata replied that there 
was no work for Donoso.  Donoso te
stified that he did not tele-
phone Zapata on the weekend.  D
onoso stated that he called the 
company again and asked Pawell whether there was any work 
for him.  By this time, accordi
ng to Donoso, he had not worked 
for 4 days and he had never gone 4 days without work in the 

past.  Pawell told Donoso that there was no work for him.  
Donoso stated that he never received any phone calls or mes-
sages from the company asking him to return to work.  He said 
that he did not quit or abandon his job.  Two weeks after his 
last day at work Pawell called him and asked that he return his 
uniforms to the company.   
Zapata testified that Donoso ha
d been scheduled to work on 
Friday, June 22, but that the job was cancelled.  Zapata called 
all the employees who had been scheduled to go out on that job 
and told them not to come in that day.
4  Donoso was not sched-
uled to work on Saturday or Sunday, June 23 and 24, because 
the company was slow that weekend.  Zapata identified records 
which show that on June 23, th
ere were 29 technicians sched-
uled to work and on June 24, there were 26 technicians on the 
schedule.  In contrast, on Saturd
ay, June 9, there were 42 tech-
nicians at work and on Sunday, 
June 10, there were 38 techni-
cians at work.  On Saturday, June 16, there were 44 technicians 
at work and on Sunday, June 17
, there were 39 technicians at 
work.  On Saturday, June 30, th
ere were 36 technicians sched-
                                                          
 4 The company produced the documen
t for that job showing that 
Donoso had been on the schedule but 
that the work was never done.  
uled to work and on Sunday, July 1, there were 30 technicians 
on the schedule. 
Zapata stated that if an employ
ee is not scheduled to work on 
a Friday but if he is on the schedule for Saturday, Sunday or 
Monday he would be called by
 the company and informed 
when he should report to work.  
Zapata testified that on Mon-
day, June 25, Pawell informed 
him that Donoso had called her 
and said he was going to clai
m unemployment because he was 
not given a job on a slow weekend.
  Zapata testified that he 
works Saturdays and sometimes 
he works on Sundays.  Pawell 
does not work on weekends. 
Pawell testified that on Monda
y, June 25, Donoso tele-
phoned her and asked why he was 
not on the schedule.  Pawell 
said that she wanted to speak to him.  Donoso said he would go 
to the unemployment office.  Pawell said that she tried to talk to 
Donoso but he hung up.  Pawell te
stified that she did not want 
Donoso to collect unemployment.  She had not fired him and he 
was still working for the company.  However, Pawell acknowl-
edged that during this conver
sation she did not inform Donoso 
what his future work schedule was.  Pawell stated that after the 
phone call from Donoso she was upset.  Donoso was a good 
worker; he could have grown in the company, he spoke Eng-
lish, he drove, he was mature 
and he knew how to use the buff-
ers.  Donoso had many complain
ts about his job; he wanted 
night differential pay and he di
d not like the work schedule at 
the company.  Pawell said that she wanted to utilize him as 
much as possible but it was a pr
oblem for him.  After speaking 
to Donoso, Pawell sent the follow
ing email to Chris Vitale and 
Mark Vacirca:  Spoke with Jorge Donoso.  He called and I had answered the 
phone he asked why he wasn™t on the schedule to work this 
weekend and I explained to him that I needed to speak with 
him.  He said I will go for employment, I gather he meant I 
will go and apply for unemployme
nt.  I have explained to Xa-
vier now that he said that we will wait until he goes and when 
they unemployment agency contacts me and asks me if I have 
work for him I will let them know that he has a job here, that 
way he cannot collect.  This will most likely take a couple of 
weeks by then he will probably be to embarrassed to come 
back and if he does I will then 
find ways and reasons to get rid 
of him without having him collect unemployment.  (No 
grammatical or spelling corrections have been made to the 
original.) 
 On July 5, Pawell asked her assistant Joe Delgado to tele-
phone Donoso to find out if he w
ould be working if he were 
placed on the schedule.  Delgad
o sent Pawell an email stating 
that he had telephoned Donoso a
nd left a message on his an-
swering machine ﬁsaying to please come and speak with 
Maritza [sic] otherwise to return the uniform.ﬂ  Pawell denied 
that she fired Donoso because he engaged in union activities.   
Shortly after this day, Vitale asked Pawell to recommend a 
worker for a friend™s company and Pawell recommended 
Donoso for the other job.  
Donoso spoke to Valenzuela, Fr
anco, and other employees at 
the end of June.  On July 3, 2007, Donoso accompanied 
Valenzuela to the Regional Office to file an unfair labor prac-
tice charge against the company. 
 ENVIRONMENTAL MAINTENANCE SOLUTIONS
 337
Donoso began working for another company on July 27, 
2007.  He denied that Respondent
 helped him get that job.  
Donoso said his new employer called and offered him a job. 
When asked how his new empl
oyer had obtained his name 
Donoso said that he did not know. 
Zapata testified that he did 
not know about the petition pre-
pared by Donoso, Valenzuela, and 
Franco.  Pawell testified that 
she first heard about an employ
ee petition during the investiga-
tion of the instant case. 
Pedro Valenzuela 
Pedro Valenzuela worked for Respondent from 2000 until 
2007.  He described himself as 
a ﬁtechnician and supervisor.ﬂ
5  Valenzuela testified that he an
d others created a petition be-
cause they had no benefits on the job, no personal days, no sick 
days, no fixed schedule and they had to work every weekend 
and could not spend time with their families.  Franco typed the 
petition and Valenzuela signed it
.  Valenzuela asked others to 
sign the petition and after collecting about seven or eight signa-
tures he gave it to Donoso.  Vale
nzuela placed this activity in 
mid-May 2007. 
Valenzuela received a writte
n warning on June 8, 2007 for 
an incident that occurred on June 1.  Valenzuela was the super-
visor for a cleaning job in a doctor™s office.  Instead of eating in 
the office, Valenzuela took his crew to a Spanish restaurant and 
then he stopped in a Sam™s Club.
  Valenzuela testified that 
when Pawell found out about this
 she asked him why he had 
left the premises.  Valenzuela told her that there was no lunch-
room in the facility and it was not hygienic to eat lunch on the 
floor of a doctor™s office.  He 
said he stopped to use the rest-
room in Sam™s Club. 
 Valenzuela™s pay wa
s cut by 50 cents per 
hour for the next 3 months as
 a result of this incident. 
Valenzuela testified that his 
last day of work was Wednes-
day, June 27, 2007.  He had asked to be off the schedule on 
June 28 and 29.  According to Valenzuela, on Friday, June 29, 
he called Freddy and asked for 
his schedule for Saturday and 
Sunday.
6  Freddy said there was no work for him.  Valenzuela 
asked about Monday but Freddy 
said he was not on the sched-
ule for Monday.  Then Freddy 
said that Zapata and Pawell 
wished to speak to Valenzuela 
and that he should telephone on 
Monday.  On Monday, July 2, Va
lenzuela stated, he called the 
office and spoke to Freddy who informed him that he had no 
work on Tuesday.  Valenzuela asked to speak to Zapata or 
Pawell but Freddy said they were in a meeting. 
Valenzuela testified that on Monday, July 2, Franco tele-
phoned him and reported that Marisa
 was ﬁsaying in the officeﬂ 
that Valenzuela had been termin
ated for ﬁdoing things against 
the company.ﬂ  On Tuesday, July 3, Valenzuela went to the 
Regional Office to file a charge against Respondent.  He was 
accompanied by Franco and Donoso.  The charge was sent by 
regular mail to Respondent on July 5. 
Franco testified that he stopped seeing Valenzuela at work 
and that ﬁa few days had passedﬂ when the two spoke by cell 
phone and Valenzuela said he did not know why the company 
was not calling him back to work. Franco further testified that 
                                                          
 5 The supervisory issue relating to 
Valenzuela will be described be-
low. 6 Valenzuela identified Freddy
 as the operations manager. 
in the ﬁbeginning of July of 2007ﬂ and the day before he ac-
companied Valenzuela to the Regional Office to file the charge, 
he spoke to Pawell in the parking lot following his return from 
completing a job.  Employees Manuel Galarza, Christina and 
Rosa Galarza were present.  According to Franco, Pawell said 
that a few years ago a group had brought the Department of 
Labor to the job and things got worse.  Franco quoted Pawell as 
saying that was the reason Va
lenzuela and Donoso were no 
longer working at the job, because they were bringing the union 
and the union is bad and the union just wants to get money 
from workers.  Franco said that Pawell explained that 
Valenzuela did that because he 
was angry at receiving a warn-
ing.  Franco testified that a few minutes later he called 
Valenzuela and reported this conversation, saying he knew why 
Valenzuela had been fired.   Franco stated that after Valenzuela 
stopped working for the company he and Valenzuela were ac-
tive in trying to organize the company for Local 966. 
Valenzuela testified that on 
July 4, Pawell telephoned him 
and asked him to return his unifo
rms.  Valenzuela stated that 
when he asked why he was terminated Pawell said ﬁreturn the 
uniformsﬂ and then she hung up.  Va
lenzuela denied that he had 
quit his job.   
Zapata testified that Valenzue
la had requested days off on 
Thursday, June 28, Friday, June
 29, and Saturday, June 30.  
Respondent™s payroll 
documents support this
 testimony and I 
credit it.  Zapata recalled th
at Valenzuela telephoned him on 
Friday to ask about the schedule for days when he was avail-
able.  Zapata told Valenzuela
 to report to the warehouse on 
Monday, July 2, at 9:30 a.m.  Za
pata told Valenzuela he had a 
lot to do in the warehouse; Valenz
uela  would  help  him with 
that work and they would speak
 to Marisa about his work 
schedule.  Zapata testified that
 Valenzuela did not come to 
work on July 2. 
Valenzuela did not get a written warning for failing to report 
to work on July 2.  Pawell testified that it is customary for the 
company to issue warnings to employees who are ﬁno-call/no-

show.ﬂ  Pawell stated that sh
e could not give Valenzuela a 
warning because he never called her and he never came in after 
July 2.  Pawell wanted to speak to Valenzuela because he had 
requested multiple days off and 
she wanted to ask about his 
availability to work as a superv
isor.  Valenzuela was not put 
back on the schedule after July 2, because the company policy 
after employees request time off is
 to put them on the schedule 
when they call and ask to work. 
Pawell testified that she asked Delgado to telephone 
Valenzuela to check on his status and see if he intended to 
come to work.  Valenzuela did not answer the calls or any mes-
sages left for him. 
Both Pawell and Zapata testified that Freddy Cisneros was 
responsible for telephoning employees until April 2007 when 
he was fired.  Respondent™s re
cords show that Cisneros was 
terminated on April 9, 2007.   
Zapata testified, and Respondent
™s payroll records show, that 
Franco was not at work on Monday, July 2, 2007.  Pawell de-
nied speaking to Franco about Donoso and Valenzuela on July 
2, and she stated that she ﬁneverﬂ discussed Donoso and 
Valenzuela with Franco.  Pawell testified that the company was 
closed on July 4, and she did not 
speak to Valenzuela that day.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 338 
Pawell denied that she fired Va
lenzuela for engaging in union 
activities.   
C.  Supervisors 
Every job has a supervisor who is in charge of the work.  
Valenzuela was often assigned to 
be the supervisor of a particu-
lar cleaning job.  On these occasions he was not paid more than 
his regular technician wage rate and he also performed the 
same work as the technicians.  Sometimes the supervisor is also 
assigned to drive the van to the job locations.  All the witnesses 
agreed that the supervisor tells the technicians what room to 
work in and what tasks to perform. 
Zapata testified that a supervis
or is responsible for the job 
and he tells the technicians in what order the work is to pro-
ceed.  The supervisor inspects the premises after the job is fin-
ished and asks the client whet
her there is anything more he 
would like done.  Valenzuela stated
 that if a technician did not 
perform a job to his liking then he would do it over himself or 
he would ask the technician to do it over. 
The company contracts with the client for the specific work 
to be performed and the type of 
work is entered on a form that 
is given to the supervisor.  
The form may state which rooms 
and equipment are to be cleaned and it may state that certain 
equipment should not be cleaned.
  The form may state which 
equipment is to be brought to th
e job.  In addition, the form 
may have specific directions such
 as the requirement to replace 
tiles in exactly the same position, or directions not to plug any-
thing into the floor, or to use a minimum amount of water.  The 
form may specify that certain rooms are to be waxed and that 
rugs are to be shampooed later.  In addition, the supervisor may 
vary a specified order of work if a client is using a part of the 
premises thereby denying access to an area at a certain time.  
Further, when the work crew arrives at the job, the client may 
ask the supervisor to do additiona
l work and the client may ask 
that certain work be done first.  If neither the work form nor the 
client provides instructions as to the order in which tasks 
should be performed, then the supervisor decides in what order 
to do the work. 
The supervisor decides who does what job at the worksite.  
Valenzuela testified that he 
would not give heavy work to 
women.  He would not assign a 
new employee to a job that 
requires extra care. 
The supervisor does not hire, fi
re, or promote 
technicians.  
He does not discipline employee
s.  He does not approve over-
time.  If a job is taking longer than provided on the schedule the 
supervisor must call the office for instructions. 
Supervisors do not recommend discipline for technicians.  
However, they are given evaluation forms to fill out for new 
employees and review forms for 
long term employees.  On one 
occasion, according to Pawell, an employee was discharged 
because his evaluations were unsatisfactory and the supervisors 
said he was not doing enough.   
D.  Discussion and Conclusions 
In deciding this case I must apply 
Wright Line
, 251 NLRB 
1083 (1980), enfd. 662 F.2d 889 (1st Cir. 1981), cert. denied 
455 U.S. 989 (1982).  The Board has recently explained the 
process for finding unlawful motivation in the discharge of 
employees as follows 
 Wright Line
 is premised on the legal principle that an em-
ployer™s unlawful motivation must be established as a pre-
condition to finding an 8(a)(3) violation.  In 
Wright Line,
 the 
Board set forth the causation te
st it would henceforth employ 
in all cases alleging violations of Section 8(a)(3).  The Board 
stated that it would, first, re
quire the General Counsel to make 
an initial ﬁshowing sufficient to support the inference that pro-
tected conduct was a ‚motivating factor™ in the employer™s 
decision.  If the General Counsel makes that showing, the 
burden would then shift to the employer to demonstrate that 

the same action would have taken place even in the absence 
of the protected conduct.ﬂ  251 NLRB at 1089.  The ultimate 
burden remains, however, with the General Counsel.   
 To establish his initial burden under 
Wright Line
, the General 
Counsel must establish four elements by a preponderance of 
the evidence.  First, the General Counsel must show the exis-
tence of activity protected by the Act.  Second, the General 
Counsel must prove that the respondent was aware that the 
employee had engaged in such activity.  Third, the General 
Counsel must show that the alleged discriminatee suffered an 
adverse employment action.  Fourth, the General Counsel 

must establish a motivational 
link, or nexus, between the em-
ployee™s protected activity and the adverse employment ac-
tion.  
Tracker Marine, L.L.C., 
337 NLRB 644, 646, (2002). 
  The General Counsel has met the first element set forth by 
the Board.  The uncontradicted evidence shows that Franco, 
Donoso, and Valenzuela prepared a petition demanding im-
proved working conditions and that
 they solicited signatures on 
the petition during meal breaks and other breaks.  Further, 
Donoso called Local 32BJ at an uns
pecified time but that union 
did not return his call. 
The General Counsel has not sa
tisfied the next element set 
forth by the Board.  There is no evidence that Respondent was 
aware of the preparation and circulation of the petition by 
Franco, Donoso, and Valenzuela.
7  First, the testimony shows 
that the petition was circulated during meal breaks and other 
breaks at work and no testimony indicates that solicitation of 
signatures ever took place at the warehouse or in the parking 
lot.  Second, I find that the 
testimony about the supposed re-
marks by Pawell to the effect 
that Donoso and Valenzuela were 
fired because they were bringing the Union to the company is 
not worthy of belief.  Franco testified that after he did not see 
Valenzuela at work for a few days he called the latter to ask 
about this and Valenzuela replie
d that he did not know why he 
was not being called to work.  
Since Valenzuela™s last day of 
work was June 27, and since Va
lenzuela had asked not to be 
assigned any jobs on June 28, 29, and 30, Franco™s call must 
have been after June 30.  If he
 had called Valenzuela on the 
30th, the answer would have been that Valenzuela had re-
quested the last few days off.  Franco testified that after his 
conversation with Valenzuela he
 heard Pawell make the re-
marks in the parking lot and then he called Valenzuela to say he 
                                                          
 7 The General Counsel does not contend that Respondent was aware 
of Donoso™s call to Local 32BJ. 
 ENVIRONMENTAL MAINTENANCE SOLUTIONS
 339
now knew why Valenzuela had been 
fired.  Valenzuela testified 
that the day before the July 3 charge was filed Franco tele-
phoned him about Pawell™s alleged re
marks.  Franco also testi-
fied that Pawell™s remarks took pl
ace the day before they filed 
the July 3 charge.  I find that the testimony does not admit any 
other interpretation: both Franco
 and Valenzuela firmly place 
on July 2, the Pawell remarks th
at Donoso and Valenzuela were 
fired because they were bringing the union to the company.  As 
shown above, Franco did not work on July 2.  Pawell denies 
speaking to the employees about
 Donoso and Valenzuela on 
July 2, or at any other time. 
I find that the testimony a
bout Pawell™s purported remarks 
on July 2 was crafted by Franco 
and Valenzuela to sustain their 
claim that Donoso and Valenzue
la were discharged because 
Respondent believed that they were
 engaged in union activities.  
I find that this testimony is not credible.  I credit Pawell and I 
find that Pawell did not info
rm employees that Donoso and 
Valenzuela were fired because they tried to bring a union to the 
company.  Thus there is no basis to find that Valenzuela and 
Donoso were discharged because 
Respondent believed that they 
were bringing in a union.  
I credit Zapata™s testimony th
at Valenzuela telephoned him 
on Friday, June 29, and asked fo
r his work schedule.  This 
would have been in accord with established company policy 
that employees must call for wo
rk after they have requested 
time off.  I credit Zapata that he asked Valenzuela to come to 
the warehouse at 9:30 on Monday, July 2, to help him in the 
warehouse.  I credit him that he told Valenzuela that on Mon-
day they would speak to Pawell 
about his work schedule.  The 
record shows that Valenzuela did not report to work on July 2.  
I note that Valenzuela testified 
that he asked Freddy Cisneros 
for work on Friday, June 29, and Monday, July 2.  This testi-
mony is patently false; Cisneros 
had been fired in April.  Thus, 
it is clear that Valenzuela™s testimony about the material facts 
relating to his employment is not credible.  I have grave doubts 
about all of Valenzuela
™s testimony herein and I shall not credit 
it where it is contradicted by more reliable evidence. 
It follows that I do not find that
 Valenzuela was fired by the 
company.  Rather the facts show that on June 8 he was given a 
written warning and his pay was 
cut by 50 cents per hour for 3 
months.  Valenzuela was given 3 da
ys off at the end of June at 
his request.  After calling to as
k for his schedule Valenzuela 
was told to report for work in the warehouse on July 2.  He was 
also told that Pawell would disc
uss his schedule on July 2.  
Valenzuela did not report to work on July 2, and he did not 
telephone the company that day.  The next day he filed a 
charge.  Thus, Valenzuela did 
not suffer an adverse employ-
ment action.  The General C
ounsel has not met the burden un-
der Wright Line
 as to Valenzuela.  Valenzuela did not report to 
work and he abandoned his job. 
Based on the discussion above, I find that there is no evi-
dence that Respondent was aware 
of Donoso™s participation in 
the drawing up and circulation of the petition. Because I have 
found above that Pawell did not
 make the remarks about 
Donoso and Valenzuela attributed to her on July 2, I further 
find there is no evidence Pa
well believed that Donoso was 
bringing a union to the company. 
I credit Zapata that Donoso™s scheduled job on Friday June 
22 had been cancelled by the client and that Donoso was not 
scheduled on the weekend because work was slow.  Pawell 
testified, and I credit her, that when Donoso called on Monday 
June 25 she did not give him 
a schedule; she only said she 
wanted to speak to him.  Donos
o said he was going to file for 
unemployment and then he ended th
e phone call.  It is clear that 
Donoso was not scheduled to work that day.  Pawell testified 
that she knew Donoso was dissa
tisfied with his schedule and 
his pay and she wanted to speak to him.  The email she sent to 
Vitale and Vacirca after Donoso 
spoke to her about claiming 
unemployment is consistent with 
her claim that she did not fire 
him and, indeed, that she wanted to speak to him before giving 
him any further work.  The email also makes clear that she 
would be just as happy to get ri
d of Donoso.  However, I credit 
Pawell that she asked her assistant to call Donoso on July 5 to 
see if he would come back to work.  Given the General Coun-
sel™s failure to show that Respondent had knowledge of 
Donoso™s concerted activities or 
to show that Respondent be-
lieved Donoso was bringing in a union, the General Counsel 
has not met the burden of showing that the failure to give 
Donoso any work on June 25 or thereafter was due to any pro-
tected activity by Donoso.  Donoso did not return to work and 
he therefore abandoned his job with the company. 
III.  CASE 2ŒRCŒ23211
 A.  Background 
The election was scheduled to
 take place on August 24 from 
5 to 7 p.m. and on August 25 from 
5 to 9 a.m.  The appropriate 
unit is  All full-time and regular part-time cleaning technicians em-
ployed by the Employer at and out of its facility at 199 
Thompkins Avenue, Pleasantvill
e, New York, 
but excluding 
all other employees including office clerical employees, 
guards, professional employees and supervisors, as defined in 
the Act. 
 There were approximately 58 eligible voters and 49 ballots 
were cast.  Six voters cast ch
allenged ballots and 43 votes were 
counted.  The Petitioner received 28 votes and 15 votes were 
cast against a labor organization.   
B.  Objections 
The Employer filed objections to the election.  A hearing 
was directed on the following objections: 
1. The observer for Local Union 966, IBT, talked to employ-
ees in the polling area, including,
 but not limited to, as they 
waited to vote. 
3.  The Union, including through its observer and other em-
ployees, electioneered in the polling vicinity. 
4.  Employees were allowed to loiter in the polling area. 
6.  The agent conducting the election for the NLRB arrived 
at the election on or about a half an hour after the election was 
scheduled on August 25, 2007. 
7.  The agent conducting the election for the NLRB left the 
balloting area on several occasions during the election. 
8.  The agent conducting the 
election for the NLRB aban-doned the ballot box when he left the election area. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 340 
Evidence Concerning the Objections 
Gerard Covello, the secretary-treasurer of Petitioner testified 
that he was present on both days of the election.
8  Covello was 
at the warehouse from about 4 p.m. on the first day of the elec-
tion.  Before the start of the election the Board agent discussed 
the conduct of the election with Covello, union observer, Pedro 
Valenzuela, company controller Licia Albanese, Employer 
consultant Lou D™Angelis, and Employer observer Carol Bufo.
9  The group discussed the best locations for the ballot box and 
the ballot marking area.   
The election was held in the company™s warehouse in an area 
close to the loading dock.  The group wished to find a private 
location where voters could mark their ballots.  All the partici-
pants agreed that the best location for voters to mark their bal-
lots was the supply room.  This 
location was the best available 
but it was not ideal because othe
r people would have to enter 
the room to obtain supplies and 
equipment to load on the vans 
before leaving for a job or to 
put away supplies and equipment 
that had been used on a job.  Th
e group agreed that the situation 
had to be monitored and that the observers and the Board agent 
would tell people not to enter the supply room while a voter 
was actually inside and marking 
his ballot.  A counter located 
about 12 to 15 feet from the loading dock was chosen as the 
best place on which to put the ballot box.  The group consid-
ered whether to put the ballot bo
x farther inside the warehouse, 
and therefore farther from the loading dock, but the lighting 
was not sufficient and the inside location would have been far 
from the supply room where the ballots were to be marked.  
Bufo testified that she had suggested placing the ballot box 
farther inside the warehouse but
 the Board agent pointed out 
that from such a location he and the observers would not be 
able to see the supply room wh
ere the voters would be marking 
their ballots.   
Technician Carlos Hernandez testified that he returned from 
a job the first day of the election.  He tried to put his equipment 
back in the supply room but a gentleman told him that he could 

not enter the room because the election was about to take place.  
That day Harry Ward was Herna
ndez™ supervisor.  Ward was 
upset that they were not permitted to place their equipment 
back in the supply room.  Hernan
dez was second in line to vote.  
The Board agent called him to vote and gave him a pen and a 
ballot.  He was supposed to go into the supply room to vote but 
ﬁsomeoneﬂ said not to go inside the room because there were 
cameras in there.  Whoever said this to Hernandez explained 
that the company had put a camera in the supply room so if he 
voted in there the company would be able to see how he voted.  
Instead of marking his ballot in the supply room Hernandez 
marked it on a table just outside the supply room.  Hernandez 
knows of four employees who voted on this table.  Hernandez 
did not see how anyone voted.  No one said anything to him 
while he was marking his ballot. 
 Hernandez thought that those 
                                                          
 8 I credit Covello™s testimony.  He had excellent recall of the events, 
he answered questions on cross-exam
ination in a cooperative manner, 
and he did not shade his testimony ev
en where he gave answers that 
were more favorable to the 
Employer than the Union. 
9 Bufo has worked for the employe
r for 9 years.  She appears to 
know all of the employees and to be familiar with their jobs.   
waiting to vote after him were two or three steps from him 
while he was voting.  The marking of the ballots on a table 
outside the supply room was not the basis of any objection 
herein. 
Bufo testified that she and the Board agent stopped people 
who attempted to go into the supply room to get equipment and 
supplies while someone was actua
lly in the supply room to 
mark a ballot.  About five ti
mes someone got through without 
her knowledge.  Bufo did not name any of the employees in-
volved in these incidents.  The only testimony concerning a 
complaint by an employee relating to the voting involves Henry 
Ward.  According to Bufo, Ward objected that he was not able 
to cast a secret ballot.  Ward voted on Saturday and at first he 
said he was not going to vote out of annoyance at the confusion 
in the place.  Bufo also said that Ward ﬁwas having a fitﬂ be-
cause everyone was speaking Spanish.  Bufo told Ward that he 
could not leave until ﬁwe finish this.ﬂ  Ward complained to the 
Board agent and the latter assured Ward that he would make 
sure no one came in while he was voting.  In the event, Ward 
voted in the supply room and no
 one else entered while he was 
there.  Ward did not testify herein. 
Bufo testified that there was never an occasion when two 
voters were marking their ballots in the supply room at the 
same time. 
Bufo recalled that the ballot box was on a counter in plain 
view of the Board agent and the observers, all three of whom 
stayed close to the ballot box 
while the voting was going on.  
The witnesses agreed that on the occasions during the election 
when the Board agent used the lavatory, the ballot box was 
taped up, signed and taken into the lavatory, and then returned 
intact when the voting resumed. 
Covello testified that the loading dock area where employees 
gathered both before and after 
going out on their jobs was not 
part of the polling area.  Covell
o said that people gathered less 
than 10 feet from the polling area inside the warehouse.  Bufo 
stated that some people stood around in the voting area after 

they had voted because they were waiting to leave on a job.
10 The Board agent instructed the observers to limit their con-
versations with voters to ﬁh
elloﬂ and ﬁgoodbye.ﬂ  However, 
according to Bufo, Valenzuela did not seem to limit his conver-
sations.  By the day of the electi
on, Valenzuela had not been at 
work for some time and he and the voters greeted each other.  
Some of these greetings were in Spanish and while Bufo could 
not understand them, she said it seemed like more than just 
ﬁhello.ﬂ  Bufo said that Valenzuela spoke to 20 or 25 voters 
during the 2 days of the election.
  Some of these conversations 
ﬁcould haveﬂ lasted up to 2 minut
es.  Bufo complained about 
these conversations to the Boar
d agent.  When Valenzuela 
spoke in Spanish Bufo complained to the Board agent that 
Valenzuela should not be speaki
ng to voters in Spanish.  The 
Board agent instructed Valenzuela to speak English and 
Valenzuela agreed to do so.  Bufo said she spoke to all the vot-
ers who appeared on both days.  She greeted them and intro-
duced them to the Board agent.  Bufo also testified that most of 
the employees did not understand E
nglish so she told the Board 
agent that he should give them 
instructions for the election in 
                                                          
 10 This would have occurred on the second day of the election. 
 ENVIRONMENTAL MAINTENANCE SOLUTIONS
 341
Spanish.  Bufo identified two 
employees to w
hom Valenzuela 
spoke for a few minutes ﬁon the sidelinesﬂ by name: these were 
Donoso and Juan Jimenez.  When
 Valenzuela spoke to them 
they were not near the ballot box; 
they were close to the door of 
the warehouse at the loading dock. 
Hernandez recalled that he vote
d after work the first day of 
the election.  When he arrived at the polling area, he asked 
Valenzuela ﬁHow are you doing?  How is everything going?  
Do you have another job?  
How™s your family doing.ﬂ  
Valenzuela replied that he wa
s ﬁvery well.  How are you?  
How™s it going?   I can™t really talk that much.  You guys know 
what you guys have to do already.ﬂ  Hernandez said this is 
more or less what he heard Vale
nzuela say to about four other 
employees; it was the usual conversation when people have not 
seen each other for some time.  Hernandez saw Valenzuela 
leave the polling area at one point to greet Jose Carpio with a 
hug at the loading dock, but the Board agent called him back.  
Hernandez did not hear Valenzuela tell employees to vote for 
the Union.   
Valenzuela testified that the Board agent told him not to 
have conversations with the voter
s.  According to Valenzuela 
when employees came to vote and expressed pleasure at seeing 
him he told them that he could not talk too much.  Valenzuela 
said he never told any voter to cast a ballot for the Union  
There is no evidence that any person wore union insignia at 
the election and there is no evidence that there was any cam-
paign literature in evidence. 
On August 25, Covello arrived 
at the warehouse at 4:15 am.  
He left his car in a parking lot belonging to another establish-
ment.  Covello, D™Angelis, Valenz
uela, and Bufo all anxiously 
waited for the Board agent who had promised to arrive at 4:45 
am. The Board agent arrived at 5:22 a.m.  Covello explained 
that he looked at his watch, an
d, ﬁThe reason I say 5:22 is I 
worked for UPS, and anybody who worked for UPS they watch 
all the time because they™re very time oriented.  And you just 
automatically glance when somebody comes.ﬂ 
Covello testified that no em
ployees came to vote before 
5:22.  Bufo testified that nothi
ng happened before the election 
was set up.  She said there were no employees present when the 
Board agent arrived.  Thus, there is no indication in the record 
that any employees appeared fo
r the purpose of voting before 
the election was set up.  That 
morning, employees would have 
been scheduled to depart for their jobs at 6 a.m. or later. 
On both days, once the Board ag
ent had set up the election, 
Covello and D™Angelis left the ar
ea.  Covello stood at his car in 
the parking lot of another ente
rprise from which he could see 
the warehouse and the loading dock; he could not see the ballot 
box when it was located in the agreed upon place on the table 
inside the warehouse nor could he observe people as they 
voted.  He could only see people if they were on the loading 
dock.  On occasion, he could see the observers as they came to 
the loading dock to stretch their legs during a lull in the voting. 
Bufo testified that on three occasions during a lull in the vot-
ing, twice on the first day of 
the election and once on the sec-
ond day, the Board agent left the polling area to smoke outside 
the warehouse.  The smoking episodes lasted from 3 to 5 min-
utes.  During some of this time the Board agent was using his 
cell phone.  When the Board agent went out for a smoke he 
moved the ballot box from its location on the counter to a place 
on the same counter closer to the loading dock.  He explained 
to Bufo that he was moving the box so that he would have a 
direct view of it while he was outside smoking.  Bufo testified 
that after it was moved the ballot box was 6 to 8 feet from the 
edge of the loading dock.  On 
these occasions the Board agent 
sat on a stone wall outside the warehouse about 8 to 12 feet 
from the edge of the loading dock.  The observers remained in 
the area.  Bufo stated that while the Board agent was outside 
smoking there was no obstruction blocking his view of the 
ballot box. On one of these occasions during a lull when the Board agent 
was outside smoking Bufo inform
ed him that she was going to 
use the lavatory.  The Board agent said he would be right in.  
When Bufo emerged from the lavatory the Board agent was 
still outside sitting on the wall.  A short time later employee 
Martha Fillhart was approaching the warehouse from the park-
ing lot in order to cast her vote.  Bufo called to the Board agent.  
Fillhart turned around to get her eyeglasses which she had for-
gotten.  By the time Fillhart returned the Board agent was back 
at the ballot box and Fillhart did cast her ballot. 
Discussion 
Objection 1.  The evidence shows that both Bufo and 
Valenzuela greeted the employees as they arrived to vote.  
Valenzuela had not been at wo
rk for some weeks and so em-
ployees asked after him and his 
family and Valenzuela replied 
in kind.  I credit Valenzuela that
 he told employees he could not 
speak at length and that he never told voters to cast a ballot for 
the Union.  Although Bufo said that some of Valenzuela™s con-
versations ﬁcould haveﬂ lasted 
up to 2 minutes, she specified 
only two conversations that lasted a ﬁfew minutes.ﬂ  These 
were conversations that took place ﬁon the sidelinesﬂ between 
Valenzuela and Donoso and Juan 
Jimenez.   I find, in accor-
dance with Bufo™s testimony, 
that these conversations took 
place at the door of the loading 
dock and away from the actual 
polling area.  Similarly Valenzuela™s greeting of Carpio with a 

hug occurred at the loading dock and was swiftly ended by the 
Board agent.  Bufo™s testimony makes clear that many of the 
voters had to be instructed in Spanish.  Bufo also acknowledged 
that when she complained to the Board agent that Valenzuela 
was speaking to voters in Spanish the Board agent instructed 
him to speak English and he comp
lied.  I find that Valenzuela™s 
conduct, as described by Bufo, wa
s not objectionable.  The only 
conversations lasting up to 2 mi
nutes took place away from the 
polling area and not in the area where voters were lined up to 
get their ballots or waiting to vote.  An innocuous social pleas-
antry between an observer and a voter that is not prolonged and 
is not touching on the election does not constitute objectionable 
conduct warranting a 
new election.  
Sawyer Lumber Co.,
 326 
NLRB 1331, 1333 (1998).  Conversations away from the poll-
ing area are not subject to the strict rule against sustained con-
versations with prospective voters enunciated in 
Milchem, Inc.,
 170 NLRB 362 (1968). 
Hernandez described the convers
ations between Valenzuela 
and the voters in much the same way, confirming that the talk 
was a typical social exchange when people have not seen each 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 342 
other in a while.
11  Hernandez also said that he heard 
Valenzuela tell four voters that he
 could not talk that much and, 
ﬁYou guys know what you have to do already.ﬂ  I do not find 
that this was objectionable.  The voters would have been in-
structed by the Board agent as to how and where to mark their 
ballots and where to return 
them.  Although vague and ambigu-
ous, Valenzuela™s comment woul
d just as likely have been 
taken to refer to that circumstan
ce as to any other.  Further, 
Valenzuela made no reference to the Union or to the outcome 
of the election in his statemen
ts.  Thus, his remarks did not 
convey any particul
ar meaning.  
U-Haul Co. of Nevada, 
341 
NLRB 195 (2004). 
Objection 3.  As discussed above, I do not find that the Un-
ion™s observer electioneered in 
the polling area and there is no 
evidence that there was any electioneering by any other person. 
Objection 4.  The polling area was 12 to 15 feet from the 
loading dock where employees returned to work in the evening 
and arrived for work in the morning.  Further, the nature of the 
supply room required that it be
 in sporadic use during the vot-
ing.  Both of these areas were thus subject to the ﬁloiteringﬂ 
cited in the Employer™s objection.  However, this possibility 
was caused by the choice of polling place.  Thus, it was inevi-
table that some employees woul
d linger near the supply room 
and the polling area during voting hours.  The testimony estab-
lishes that some employees gathered less than 10 feet from the 
polling area inside the warehouse.  The evidence shows that 
both the Employer and the Union agreed on the polling location 
and agreed on the supply room as the place where ballots would 
be marked.  The evidence shows that the Board agent and Bufo 
controlled access to the supply room while a voter was inside 
marking a ballot.  Bufo testified that she and the Board agent 
stopped people from going to the supply room while a voter 
was actually inside marking a ballot.  She also testified that 
about five employees entered 
the supply room without her 
knowledge.  Bufo did not explain how, if the employees en-
tered without her knowledge, she was able to ascertain that they 
were in the supply room.  Furthe
r, Bufo did not name any of 
these employees.  I do not credit this testimony.  No evidence 
was presented to show that the secrecy of the ballot was com-
promised or that any voters were turned away.  No evidence 
was presented that any person 
actually observed how an em-
ployee marked his ballot in the 
supply room.  Indeed, the only 
complaint made during the actual voting was by Harry Ward 
who was upset on the first day of the voting that he could not 
have access to the supply room to 
return some used equipment.  
Also, according to Bufo, Ward was ﬁhaving a fitﬂ during the 
election because everyone was speaking Spanish.  Ward told 
Bufo that he was annoyed that there was confusion.  On the 
second day of the election Ward threatened to leave without 
voting but Bufo insisted that he stay and Ward eventually went 
into the supply room and voted w
ithout disturbance.  Ward did 
not testify herein so it is not clear what is meant by the refer-
ence to confusion.  Perhaps Ward was confused because he did 
                                                          
 11 I credit Hernandez.  I observed that he conscientiously listened to 
every question and reflected before answering.  His demeanor was 
impressive and inspired confidence in his truthfulness. 
not understand the instructions be
ing given to some of the em-
ployees in Spanish. 
I note that the Employer had full knowledge of the condi-
tions prevailing in the loading 
dock area, the warehouse and the 
supply room when it agreed to 
conduct the electi
on in the loca-
tion selected.  The Employer knew that employees would come 
to the loading dock both before and after work.  The Employer 
knew that employees would require
 access to the supply room.  
The Employer knew the exact distance between the loading 
dock and the polling area.  It can hardly be heard to complain 
that the conditions may not have been ideal.  Further, after the 
first day of the election the Employer was fully aware of the 
actual voting conditions but it did not suggest any change or 
make any complaint to the Board agent before the second day 
of the election.  The failure to voice any immediate complaint 
after the first day of the electio
n is an indication that the Em-
ployer did not see the need for a change in the conduct of the 
election. 
The Employer™s brief argues th
at the election should be set 
aside because four employees marked their ballots on a table 
immediately outside the supply room
 after they were told that 
they would be subject to obser
vation by the Employer™s camera 
inside the supply room.  The Em
ployer™s election objections do 
not state this ground and I shall not consider it. 
Objection 6.  I credit Covello and I find that on August 25 
the Board agent arrived at the polling place at 5:22 a.m.  The 
election had been scheduled to begin at 5 a.m.  Employees were 
scheduled to depart for their jobs
 at 6 a.m or later.  I credit 
Covello and Bufo that no employees arrived at the polling place 
before 5:22 a.m. in order to cast their votes.  I credit Bufo that 
no employees were present when the Board agent arrived and 
set up the voting.  There is no evidence that any voter was dis-
enfranchised by the late arrival of the Board agent.  The Board 
has stated that it will not set aside an election ﬁbased solely on 
the fact that the Board agent conducting the election arrived at 
the polling place later than sche
duled, thereby causing the elec-
tion to be delayed.ﬂ  
Jobbers Meat Packing, 
252 NLRB 41 (1980).  It must be shown that the late opening of the polls 
affected the outcome of the election.  Here, no employees ar-
rived at the warehouse to vote before the polling place actually 
opened and the election was not 
affected by the 22-minute de-
lay. 
Objections 7 and 8.
  The testimony shows that on three occa-
sions during a lull in the voting while the polls were open the 
Board agent left the polling area to smoke outside the ware-
house.  When this occurred the Board agent moved the ballot 
box along the counter to a location closer to the loading dock.  
The Board agent explained to Bufo that he was moving the box 
so that he would have a direct 
view of it while he was outside.  
Bufo testified that when he went outside to smoke the Board 
agent maintained an unobstructed view of the ballot box and 
that the observers remained in the area near the box.  The Board 
agent was seated 8 to 12 feet from the loading dock.  On one 
such occasion Bufo used the lavatory while the Board agent 
remained seated outside.  There is no evidence that the Board 
agent ceased his vigilance during this time.  The testimony 
establishes that one employee approached the polling area to 
vote while the Board agent was outside the warehouse.  By the 
 ENVIRONMENTAL MAINTENANCE SOLUTIONS
 343
time the employee was at the polling area the Board agent had 
returned to the area and the employee voted without incident. 
It is clear from the evidence that the ballot box was never left 
unattended by the Board agent and 
that he never abandoned it.  
In fact, the Employer™s witness testified that the Board agent 
had an unobstructed view of the ballot box at all times while he 
was outside the warehouse sitting 8 to 12 feet from the loading 
dock.  Unlike 
Austill Waxed Paper
, 169 NLRB 1109 (1968), cited by the Employer, the ballot box in the instant case was 
never left wholly unattended by all the election officials.  There 
is no evidence that the integrity of the election was compro-
mised. Based on the foregoing discussion I conclude that the objec-
tions to the election should be overruled. 
C.  Challenges 
George Peopplein The Petitioner Union challenge
d the ballot of George Peop-
plein.  Bufo testified that Pe
opplein is a ﬁtechnician supervi-
sor.ﬂ  He does not go out on jobs with the cleaning crews.  He 
does specialized cleaning for the company at the warehouse and 
he performs electrical jobs and maintenance jobs at the ware-
house.  Peopplein performs work out
side the facility of an un-
specified nature but he does not 
clean computer rooms.  Bufo 
testified that Peopplein wears th
e same shirt as the cleaning 
technicians.  Valenzuela testified that the technicians wear a 
uniform consisting of a blue T-shir
t, blue pants, black shoes, a 
blue belt and a black hat.  He 
stated that Peopplein does not 
wear that uniform; he wears construction clothes and a tool 
belt.  Peopplein performs handyman jobs such as repairing 
lighting and walls.  From the description of Peopplein™s job 
duties given by Bufo and Valenzue
la it appears that Peopplein 
is not a cleaning technician and is not a member of the bargain-
ing unit.  Peopplein does not clea
n computer facilities, he does 
not go out on jobs with the cleaning crews, he performs differ-
ent work from the cleaning technici
ans and he seems to have no 
interaction with the unit employees.  Further, Peopplein does 
not use the same tools and equi
pment as the cleaning techni-
cians and he does not wear the complete standard uniform worn 
by unit employees.  The challenge to his ballot should be sus-
tained. 
Pedro Valenzuela and Jorge Donoso 
The challenges to the ballots of
 Pedro Valenzuela and Jorge 
Donoso because their names did not appear on the list of eligi-
ble voters should be sustained.  I have found above that they 
stopped working for the employer and I have not found that 
they were discharged in violation 
of the Act.  I need not decide 
whether Valenzuela was a supervisor as claimed by the em-
ployer. 
Juan Jimenez, Jorge Torres, and Rafael Rosario 
The Employer did not present an
y evidence in support of its 
challenge to the ballot of Juan Jimenez. 
The Petitioner withdrew its challenges to the ballots of Jorge 
Torres and Rafael Rosario. 
Conclusions and Recommendation 
Based on the foregoing discussion there are three challenged 
ballots that should be opened and counted if the number of 
challenges would affect the outcome
 of the election.  However, 
the tally of ballots in the election showed that there were 43 
valid votes counted and that 28 votes were cast for the Peti-
tioner and 15 were cast against a 
labor organization.  Thus, the 
number of challenged ballots would 
not change the result of the 
election. 
I therefore recommend that a Certification of Results of 
Election should be issued by the Board. 
CONCLUSION OF LAW 1.  The General Counsel has 
not shown that the Respondent 
engaged in the violations of the Act alleged in the complaint in 
Case 2ŒCAŒ38340. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
12 ORDER The complaint in Case 2ŒCAŒ38340 is dismissed. 
IT IS FURTHER ORDERED
 that Case 2ŒRCŒ23211 is transferred 
to and continued before the Board in Washington, D.C.
13                                                            
 12 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 

waived for all purposes. 
13 Under the provisions of Sec. 102.69 of the Board™s Rules and 
Regulations, exceptions to this R
ecommended Decision may be filed 
with the Board in Washington, D.C., 
within 14 days from the date of 
issuance of this Decision.  Exceptions
 must be received by the Board in 
Washington by September 11, 2008.  Immediately upon the filing of 
such exceptions, the party filing same
 shall serve a copy thereof upon 
the other parties and shall file a copy with the Regional Director.  If no 
exceptions are filed thereto, the Board may adopt this Recommended 
Decision.  